Citation Nr: 1022900	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  08-14 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a compensable initial evaluation for the 
service-connected hepatitis C (HCV) prior to January 3, 2008

2.  Entitlement to an evaluation in excess of 10 percent for 
HCV, beginning January 3, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1942 to 
September 1943. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Newington, Connecticut, which granted compensation for HCV 
under 38 U.S.C.A. § 1151, and assigned a noncompensable 
evaluation, effective June 13, 2007.  

As the claim before the Board involves a request for a higher 
initial rating following the grant of compensation benefits, 
the Board has characterized the issue in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to January 3, 2008, the service-connected HCV is 
not shown to have been manifested by more than HCV that is 
nonsymptomatic.  

2.  Since January 3, 2008, the service-connected HCV is not 
shown to have been manifested by more than for HCV with 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable initial 
rating, prior to January 3, 2008 for HCV, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.114 including Diagnostic Code 7354 
(2009).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for HCV, since January 3, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.114 including Diagnostic 
Code 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As established by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluation assigned following the grant of compensation 
benefits for HCV.  Courts have held that once compensation 
benefits are granted, a claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's pertinent treatment records.  
Additionally, the Veteran was afforded a pertinent VA 
examination in September 2008.  The Board finds that the VA 
examination is adequate because, as shown below, it was based 
upon consideration of the Veteran's pertinent medical 
history, his lay assertions and current complaints, and 
because it describes the Veteran's HCV symptomatology in 
detail sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   
Furthermore, the Veteran has not asserted, and the evidence 
does not show, that his HCV symptoms have increased in 
severity since that evaluation.  In any event, the subsequent 
VA outpatient treatment notes describe the severity of the 
Veteran's service-connected HCV in detail sufficient to allow 
the Board to make a fully informed decision.  The Board 
accordingly finds no reason to remand for further 
examination.  Finally, the Veteran was offered the 
opportunity to testify before the Board but he declined. 

The Board finds that these actions have satisfied VA's duty 
to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). 

II.  Analysis

The Veteran is seeking entitlement to a higher rating for the 
service-connected HCV.  He is currently evaluated as 
noncompensable prior to January 3, 2008.  Beginning January 
3, 2008, he is evaluated as 10 percent disabling.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. 4.1, et. al.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In Fenderson v. West, 12 Vet App 119, 125-26 (1999), 
however, the U.S. Court of Appeals for Veterans Claims 
(Court) distinguished appeals involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service-connected.  Accordingly, where the 
question for consideration is the propriety of the initial 
rating assigned, evaluation of the medical evidence since the 
effective date of the grant of service connection, and 
consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required. See id. at 
126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of 
disability, resulting in different levels of compensation, 
from the time the increased rating claim is filed to the time 
a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

Given the nature of present claim for a higher initial 
evaluation, the Board has considered all evidence of severity 
since the effective date for the award of compensation 
benefits for HCV in June 2007.  The Board's adjudication of 
this claim accordingly satisfies the requirements of Hart.  

Evaluations of HCV are assigned under the provisions of 38 
C.F.R. § 4.114, Diagnostic Code 7354.  The schedular criteria 
are as follows.  

A noncompensable (zero percent) evaluation is assigned for 
HCV that is nonsymptomatic. 

A 10 percent rating is assigned for HCV with intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12 month period. 

A 20 percent rating is assigned for HCV with daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12 month 
period. 

A 40 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period. 

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period, but not occurring 
constantly. 

A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  
 
Sequelae, such as cirrhosis or malignancy of the liver, are 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms cannot be used as the basis for evaluation 
under Diagnostic Code 7354 and under a diagnostic code for 
sequelae. 38 C.F.R. § 4.114, Diagnostic Code 7354, Note 1. 
 
An "incapacitating episode" is defined as "a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician."  Id. at Note 2. Further, the 
term "substantial weight loss" means a loss of greater than 
20 percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  38 
C.F.R. § 4.112.

In reviewing the medical and lay evidence in the present 
case, the Board finds that the symptomatology of the service-
connected HCV does not warrant an evaluation in excess of the 
currently assigned noncompensable evaluation prior to January 
3, 2008.  

The pertinent evidence prior to January 3, 2008, consists of 
an October 2007 VA outpatient treatment note, which shows 
that the Veteran denied weight loss.  He had had a positive 
HCV screen and had lost 13 pound weight loss over the past 
few years, but was "having no symptoms" currently.   
Rather, he had a good appetite, slept well, and felt 
generally well.  He was considered not a candidate for 
treatment based on age and co-morbidities.  It was also noted 
that he had been diagnosed with coronary artery disease 
(CAD), status post coronary artery bypass graft (CABG) and 
aortic valve replacement (AVR), in June 2006, now with 
symptoms of tiring easily and difficulty finding words 
quickly.  

This treatment note, in other words, does not show daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 12 
month period.  See 38 C.F.R. § 4.114, Diagnostic Code 7354.  
Thus, the preponderance of the evidence is against 
entitlement to a compensable rating prior to January 3, 2008.  
There is also no indication of sequelae, such as liver 
disease.  As such, a separate evaluation is not warranted 
during this period.  See id. Note 1.  

Beginning January 3, 2008, the medical and lay evidence shows 
that the service-connected HCV symptomatology does not 
warrant an evaluation in excess of the currently assigned 10 
percent evaluation.  

The pertinent evidence during this period first consists of a 
January 3, 2008, VA primary care treatment note.  It shows 
that the Veteran complained of feeling tired, nauseous, with 
weight loss, decreased appetite, and lightheadedness for the 
past 2 to 3 weeks.  He was "seeing yellow."  He had no 
vomiting or abdominal pain.  On physical examination, there 
was right upper quadrant tenderness, but no 
hepatosplenomegaly.  He had lost 6 pounds since his last 
visit.  He also complained of not feeling normal-he tired 
easily and could not find words quickly-since a June 2006 
cerebrovascular accident (CVA).  He was, accordingly, 
referred for further follow-up.  

The next day he underwent an ultrasound, which showed liver 
with a small calcification in the right hepatic lobe likely 
representing a calcified adenoma, and gallbladder stone with 
no definite evidence of active acute cholecystitis.  On 
review, it was determined that the ultrasound showed "no new 
s[ymptoms].  

On follow-up the next week, the Veteran reported feeling well 
without nausea or vomiting and no jaundice.  Subsequent VA 
primary care notes from February 2008 and April 2008 show 
that the Veteran denied abdominal pain, nausea, or vomiting, 
and he reported improved appetite with no further weight 
loss.  There was no indication of hepatosplenomegaly on 
physical examination.  

A May 2008 VA surgery note indicates that it was unclear if 
all the Veteran's symptoms were due to gallstones, but he now 
reported that his symptoms had largely resolved except for 
occasional nausea resolved with eating.  He denied vomiting.  

In connection with his present claim, the Veteran underwent a 
VA examination in September 2008.  During the clinical 
interview, the Veteran complained of having nausea without 
vomiting approximately two times per week.  He had had no 
treatment for the nausea, which would resolve within 5 
minutes of eating.  He ate 3 meals per day.  The Veteran also 
complained of mild weakness, but no anorexia, malaise or 
abdominal pain.  The VA examiner noted that the Veteran's 
weight was stable as shown by comparison of treatment notes 
from April 2006 (166 pounds), April 2008 (136 pounds), and 
May 2008 (141.9 pounds).  The VA examiner found no pancreatic 
conditions, liver disease, and no incapacitating episodes.  
The VA examiner then noted the Veteran's treatment history in 
March 2008 for symptoms of muscular narrowing at GE junction.  
As to the Veteran's current functioning, the VA examiner 
noted that the Veteran was retired prior to his HCV 
diagnosis, and there was no current effect on the Veteran's 
activities of daily living (ADLs).  

On physical examination, the VA examiner found the Veteran 
well-nourished with no signs of jaundice, no stigmata of 
chronic liver disease, and no evidence of portal 
hypertension, including superficial abdominal veins, 
splenomegaly, or abdominal pains.  There was no ascites and 
no evidence of malnutrition.  There were bilateral lower 
extremity varicosities without edema, ulceration, erythema, 
tremor, or deformity.  The VA examiner then reviewed existing 
lab work.  Based on results of the examination, the VA 
examiner diagnosed HCV with no functional loss or limitations 
due to HCV (or cholelithiasis).

Later in September 2008, the Veteran submitted a statement in 
support of his claim.  He wrote that his weight dropped from 
152 to 136 pounds.  In addition, he reported having nausea 
and a loss of appetite.  He also had yellow jaundice, but he 
did not have cirrhosis. He was also limited in his social 
activities, such as drinking alcohol.  

Two days following the Veteran's September 2008 statement, he 
underwent a VA dermatology consultation.  The Board points 
out that whereas this note shows that the Veteran was 
diagnosed with seborrheic dermatitis, there is no indication 
of jaundice.  

In February 2009, the Veteran sought urgent treatment for 
complaints of cold symptoms for 10 days including weakness, 
congestion, and cough, without body aches.  His appetite was 
poor, but he had no nausea or vomiting.  His weight was 
stable; on physical examination, his weight was 142 pounds.  
The assessment was bronchitis, rule out pneumonia and 
atelectasis.  Based on results of a chest X-ray, the Veteran 
was advised to seek attention from a cardiologist for 
cardiomegaly with mild chronic heart failure (CHF).  

On follow-up later in February 2009, the Veteran reported 
that his symptoms had greatly improved, and his lungs were 
clear on physical examination.  

Then in April 2009, the Veteran underwent a VA liver 
consultation.  At that time, he denied abdominal pain, nausea 
and vomiting, but had had weight loss from 142 pounds in 2007 
to 136 pounds currently.  He had a good appetite.  On 
physical examination, there was no abdominal tenderness or 
hepatosplenomegaly.  The assessment was multiple medical 
problems, including HCV exposure 10 years ago without 
symptoms.  The physician explained that HCV is indolent, and 
clinical manifestations should not appear until 20 years 
after initial exposure, when the Veteran will be 99 years 
old.  The Veteran agreed that the risks of treatment 
outweighed the benefits.

The most recent pertinent evidence consists of an August 2009 
VA urgent care note showing that the Veteran reported not 
feeling well.   He felt he was coming down with a cold, and 
he was weak, tired and felt as if he had a fever and slight 
sore throat for 4 days.  He also complained of nausea for 3 
to 4 weeks with loss of appetite for 2 months.  Physical 
examination revealed several ectopic or sinus arrhythmia.  
The diagnostic impression was ectopic heart beats, but the 
Veteran left before further testing could be performed.  

The evidence, in summary, shows that the Veteran complained 
of intermittent symptoms of nausea and vomiting, but there is 
no indication of bed rest required by a physician.  
Furthermore, where the Veteran complained of such symptoms as 
weakness and body aches in February 2009, these symptoms were 
attributed to respiratory and cardiological disorders.  
Similarly, the Veteran complained of decreased appetite in 
January 2008 and poor appetite in February 2009, but he 
reported improved "appetite" in February 2008 and "good" 
in April 2009.  Most recently in August 2009, he reported 
loss of appetite for two months, but earlier in August 2009, 
he had described his appetite as "fair."  There is, 
accordingly, no indication of anorexia.  In any event, the 
Veteran was not put on a restricted diet or continuous 
medication during the period of review beginning in January 
2008.  Most importantly, the September 2008 VA examiner and 
April 2009 VA HCV physician specifically indicated that the 
Veteran's HCV was asymptomatic.  Accordingly, the Veteran's 
symptoms are not attributable to the service-connected HCV, 
and a separate evaluation is not warranted for sequelae, such 
as liver disease.  See 38 C.F.R. § 3.102, 4.114, Diagnostic 
Code 7354, Note 1; see also Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (holding that when it is not possible to 
separate the effects of the service-connected disability from 
a nonservice-connected condition, such signs and symptoms 
must be attributed to the service-connected disability).  

For these reasons, an evaluation higher than 10 percent is 
not warranted for the period beginning January 3, 2008.  In 
making this determination, the Board has fully considered the 
Veteran's lay assertions, including those in the September 
2008 supporting statement.  The Board points out in this 
regard that in the September 2008 statement the Veteran 
reported having jaundice.  The treatment records, on the 
other hand, show no indication of jaundice.  Otherwise, the 
Veteran's September 2008 assertions are consistent with those 
he reported during his treatment, but do not show that a 
higher evaluation is warranted.  

In conclusion, the Board finds that a compensable initial 
evaluation is not warranted for the service-connected HCV 
prior to January 3, 2008, and an evaluation higher than 10 
percent is not warranted during the period beginning January 
3, 2008.  Except as previously assigned, "staged ratings" 
are not warranted because the schedular criteria for a higher 
rating were not met at any time during the period under 
appellate review.  See Hart, 21 Vet. App. at 505; Fenderson, 
12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule.  To the contrary, the 
Veteran reported being retired during the period of appellate 
review, and the September 2008 VA examiner found that the 
Veteran's HCV had no impact on his ADLs.  Although the 
Veteran was hospitalized during the period of appellate 
review, the medical evidence shows that the primary 
precipitants of his hospitalizations were unrelated to his 
HCV.  For instance, he underwent cataract surgery and had 
treatment for cardiological disorders.   There is otherwise 
no evidence that would render impractical the application of 
the regular schedular standards.   Therefore, the Board is 
not required to remand the Veteran's claim for consideration 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A compensable initial evaluation for HCV, prior to January 3, 
2008, is denied. 

An initial evaluation for HCV in excess of 10 percent 
beginning January 3, 2008, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


